           Case 1:19-cr-00251-DAD-BAM Document 30 Filed 05/29/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00251-DAD-BAM
12                                Plaintiff,             JOINT STATUS REPORT AND STIPULATION
                                                         REGARDING EXCLUDABLE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; AND ORDER
14   EUGENE DAJOHN MARSHALL                              CURRENT DATE: June 8, 2020
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17                                             STATUS REPORT

18          Defendant EUGENE DAJOHN MARSHALL (“defendant”) was arraigned on December 10,

19 2019 (Doc. No. 5), and was ultimately detained by the Hon. Erica P. Grosjean on December 11, 2019.

20 Doc. No. 7. On March 18, 2020, the defendant filed a motion for bail review. Doc. No. 14. The Hon.
21 Stanley A. Boone heard argument and denied the defendant’s motion on March 25, 2020. Doc. Nos. 20-

22 21. Attorney Miles A. Harris filed his notice of substitution of attorney on this matter on May 6, 2020,

23 and the Court signed the order that same day. Doc. Nos. 26-27.

24          Attorney Harris has received the discovery in this matter from prior counsel. Counsel have

25 discussed the case and government intends to make a plea offer to defendant.

26                                               STIPULATION

27          This case is set for status conference on June 8, 2020. On May 13, 2020, this Court issued

28 General Order 618, which suspends all jury trials in the Eastern District of California until further

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00251-DAD-BAM Document 30 Filed 05/29/20 Page 2 of 5


 1 notice, and allows district judges to continue all criminal matters. This and previous General Orders

 2 were entered to address public health concerns related to COVID-19.

 3           Although the General Orders address the district-wide health concern, the Supreme Court has

 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 5 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 6 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 8 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 9 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
10 or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

13 justice continuances are excludable only if “the judge granted such continuance on the basis of his

14 findings that the ends of justice served by taking such action outweigh the best interest of the public and

15 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

16 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

17 the ends of justice served by the granting of such continuance outweigh the best interests of the public

18 and the defendant in a speedy trial.” Id.

19           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

25 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

26 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a
27 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

28           In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 30 Filed 05/29/20 Page 3 of 5


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 3 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant EUGENE

 7 DAJOHN MARSHALL, by and through defendant’s counsel of record, Miles A. Harris, hereby

 8 stipulate as follows:

 9          1.      By previous order, this matter was set for status on June 8, 2020.

10          2.      By this stipulation, defendants now move to continue the status conference until July 27,

11 2020, and to exclude time between June 8, 2020, and July 27, 2020, under Local Code T4.

12          3.      While the parties anticipate that the case may resolve without a trial, this is not yet a

13 certainty. If defendant ultimately does not enter a guilty plea and decides to proceed to trial, the parties

14 agree and stipulate, and request that the Court find the following:

15                  a)      The government asserts the discovery associated with this case includes over 100

16          pages of reports and photographs, as well as hours of video recordings. Attorney Harris

17          confirmed he has received this discovery from prior counsel.

18                  b)      Counsel for defendant desires additional time to consult with his client, to review

19          the current charges, to conduct investigation and research related to the charges, to review and

20          copy discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

21          motions, and to otherwise prepare for trial.

22                  c)      Counsel for defendant believes that failure to grant the above-requested

23          continuance would deny them the reasonable time necessary for effective preparation, taking into

24          account the exercise of due diligence.

25                  d)      The government does not object to the continuance.

26                  e)      Based on the above-stated findings, the ends of justice served by continuing the

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 30 Filed 05/29/20 Page 4 of 5


 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4          et seq., within which trial must commence, the time period of June 8, 2020 to July 27, 2020,

 5          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4],

 6          because it results from a continuance granted by the Court at defendant’s request on the basis of

 7          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 8          of the public and the defendant in a speedy trial.

 9          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12          IT IS SO STIPULATED.

13
      Dated: May 29, 2020                                     MCGREGOR W. SCOTT
14                                                            United States Attorney
15
                                                              /s/ JESSICA A. MASSEY
16                                                            JESSICA A. MASSEY
                                                              Assistant United States Attorney
17

18
      Dated: May 29, 2020
19                                                            /s/ per email authorization
                                                              MILES A. HARRIS
20                                                            Counsel for Defendant
                                                              EUGENE DAJOHN
21                                                            MARSHALL
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 30 Filed 05/29/20 Page 5 of 5

                                                  ORDER
 1
            IT IS SO ORDERED that the Status Conference is continued from June 8, 2020, to July 27, 2020,
 2
     at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18 U.S.C.§
 3
     3161(h)(7)(A), B(iv).
 4

 5
     IT IS SO ORDERED.
 6

 7      Dated:    May 29, 2020                            /s/ Barbara   A. McAuliffe          _
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME           5
30    PERIODS UNDER SPEEDY TRIAL ACT
